PER CURIAM.
The appellant/former wife in this post-dissolution-of-marriage action challenges an order by which the trial court reduced the appellee/former husband’s monthly child support obligation. Although we affirm the order under review, we write to address the former wife’s assertion that the court erred by applying the reduction in support retroactively to the date that the former husband filed his petition for modification in 2006. The record demonstrates that, despite a salary reduction due to a mid-year change in employment, the former husband’s income in 2006 was the same or greater than his income the prior year. Consequently, we reverse the order insofar as it awards a modification of child *505support prior to 2007. The order is otherwise affirmed.
ALLEN, VAN NORTWICK, and LEWIS, JJ., concur.